DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 02/15/2021 has been entered. Claims 1-4 and 7 are pending. Claims 5-6 are canceled. Amendments to the claims have overcome all 112 rejections as previously set forth in office action dated 12/22/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Yoshida et al., (JP2013008611A, original and machine translation filed by Applicant on 02/19/2018) hereinafter Yoshida, in view of Hanyu et al., (US 20140377621), hereinafter Hanyu, and Toyoda (US20130330590) hereinafter Toyoda.
Regarding Claim 1, Yoshida discloses a method for producing (Yoshida [0040]) an all-solid-state secondary battery (Yoshida [0001]) comprising a positive electrode having a positive electrode active material layer (Yoshida [0008]), a negative electrode having a negative electrode active material layer (Yoshida [0008]), and a solid electrolyte layer disposed between the positive electrode active material layer and the negative electrode active material layer (Yoshida [0008]). In order for the device of Yoshida to function as an all-solid-state battery as they have described, the solid electrolyte layer must be located between the positive electrode active material layer and the negative electrode active material layer to conduct ions between the two electrodes. Yoshida further discloses wherein the solid 
Yoshida does not however explicitly disclose wherein the water soluble polymer has a molecular weight of 5,000 and 3,000,000. However, it does disclose that it is desirable to select a type and amount of binder in the solid electrolyte layer to balance binding capacity with minimizing the increase in internal resistance (Yoshida [0039]).
In a similar field as it pertains to solid electrolyte secondary batteries (Hanyu abstract), Hanyu teaches a polymer blend suitable for use in a battery, such as polyethylene oxide or polyethylene glycol (Hanyu [0122]), which the skilled artisan understands have the same chemical formula as polyoxyethylene, and also read on the claimed water soluble polymer. Hanyu teaches that a high molecular weight material, such as PEO, is desirable for good physical characteristics such as mechanical properties and melting point, but an increase in molecular weight can decrease Li ion conductivity (Hanyu [0123]). Hanyu’s solution is to use a mixture of a high molecular weight PEO, such as 4,000,000, 
It would have been obvious to one having ordinary skill in the art to select an appropriate water soluble polyoxyethylene disclosed by Yoshida with the teaching of balancing the molecular weight from Hanyu, such that the water soluble polymer falls within the claimed range of 5,000 to 3,000,000, in order to balance the Li ion conductivity with mechanical properties. 
Yoshida discloses wherein the solid electrolyte layer material is formed by using a slurry to coat a substrate (Yoshida [0040]). Yoshida and Hanyu are silent with regards to the viscosity of the water soluble polymer, specifically that it has a viscosity of 100 mPa·s or more to 100,000 mPa·s or less when the water soluble polymer is formed into a 1% aqueous solution.
In a similar field of endeavor as it pertains to slurry mixtures for forming battery components (Toyoda [0138]) Toyoda teaches a similar viscosity modifying component such as polyethylene oxide (Toyoda [0136]), which is the same water soluble polymer as described by Yoshida and Hanyu, having a viscosity in a 1% aqueous solution of preferably 10 to 8000 mPa·s (Toyoda [0138]). Toyoda further teaches that such a viscosity range is preferable in order to balance uniform coating of the slurry with high speed coating, or stability over time (Toyoda [0138]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the viscosity of the water soluble polymer in a 1% aqueous solution such that it falls within the claimed range of 100 mPa·s or more and 100,000 mPa·s or less, in order to balance uniform coatability with high speed coating of the solid electrolyte slurry to improve forming.
Regarding Claim 2, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses the method for producing an all-solid-state secondary battery, wherein the solid electrolyte layer contains solid electrolyte particles (Yoshida [0014]-[0017]), and the solid electrolyte particles are formed of sulfide glass constituted by Li2S and P2S5
Regarding Claim 3, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses the method for producing an all-solid-state secondary battery, wherein the binder contains 1-5% polyoxyethylene (Yoshida [0032]), leaving the remainder of binder composition being the polymer having a particle structure as 95-99 wt%, falling within the claimed range of 80 to 99.1 wt% and thus anticipating this limitation. 
Regarding Claim 4, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses the method for producing an all-solid-state secondary battery, wherein the polymer having a particle structure is based on an acrylic acid monomer (Yoshida [0022]-[0023]) and a list of acceptable monomers including multiple different types of acrylate monomers including methyl acrylate, ethyl acrylate, methyl methacrylate, and ethyl methacrylate (Yoshida [0027]), which the skilled artisan reasonably understands are all examples of an acrylate-based polymer. These embodiments read on the claim limitation because the monomers would form an acrylate-based polymer. 
Regarding Claim 7, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses wherein the water soluble polymer prior to the step of solvent exchange is in an aqueous solution (Yoshida [0035]) prior to solvent exchange, thus reading on neither dissolved nor uniformly dispersed in an organic solvent having a low polarity, since water is not an organic solvent and does not have low polarity. 

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hanyu’s water soluble polymer blend of polyethylene oxide and polyethylene glycol teaching the molecular weight of 5000 to 3,000,000 does not correspond to the claimed water soluble polymer of claim 1, since it is used between the cathode body and the solid electrolyte, and not explicitly in the solid electrolyte. 
The Examiner submits that Hanyu was not relied upon to teach the location of the polymer. Rather, Yoshida teaches a generic polyethylene oxide material used as a binder in the solid electrolyte, but is silent to the molecular weight. Hanyu is relied upon to teach a blend of the same material having a specific molecular weight that is suitable in general with use in batteries that would be suitable as the specific water soluble polymer in the solid electrolyte of Yoshida.
Applicant further argues that the claimed method uses a water soluble polymer to prepare an aqueous solution and a polymer having a particle structure, since the surfactant of Yoshida is used in an emulsion polymerization to produce a particulate polymer containing a surfactant having a polyoxyethylene chain.
The Examiner submits that Yoshida teaches the aqueous dispersion of the particulate polymer obtained by the emulsion polymerization is described to contain the polyoxyethylene after polymerization (Yoshida [0034]-[0035]) and then undergoes the solvent substitution process. 
Applicant further argues that dependent claims are thus allowable by dependency on Claim 1. 
This argument is moot in view of the new rejections on the new claim limitations as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722